Title: To George Washington from Lieutenant Colonel Ternant, 29 September 1778
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


          
            sir
            Philadelphia septr 29th 1778
          
          The late & unexpected appointment of Lieutt Colonel & Inspector of the Conferal troops in south Carolina & Georgia, which Congress has been pleased to confer upon me, fills my heart with gratitude & commands my warmest & sincerest thanks to your Excellency for the favorable testimony you were pleased to give of my past services & conduct—I feel an infinite joy in being able to indulge ounce more, in so honorable a manner my natural inclination to military matters, & to continue to serve under your distinguished & Illustrious banners—I will endeavour by indefatigable exertions in the discharge of my office & upon any occasion to justify the choice of Congress & give undeniable proofs of my strongest & constant attachment to this my adoptive country. I have the honor to be with great respect Your Excellency’s most obedient humble servant
          
            Ternant
          
        